Citation Nr: 0126528	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-08 513	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to a disability evaluation greater than 
30 percent for a service-connected psychiatric disorder for 
the period from October 4, 1972 to June 9, 1977.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1968 to 
October 1970.  

Previously, by a January 1978 rating action, the RO granted 
service connection for a psychiatric disorder, characterized 
as depressive neurosis, and awarded a 30 percent evaluation 
to this disability, effective from June 10, 1977.  That RO 
decision, and a number of later RO and Board of Veterans' 
Appeals (Board) decisions, are final as to the percentage 
ratings which have been assigned over the years since June 
10, 1977 for the service-connected psychiatric disorder 
(which today is characterized as post-traumatic stress 
disorder (PTSD)). 

The current appeal arises from an August 1999 rating action 
in which the RO determined that clear and unmistakable error 
(CUE) existed in a December 1972 rating action which had 
failed to grant service connection a psychiatric disorder.  
On correction of the CUE, the RO, in the August 1999 rating 
action, established service connection and a 30 percent 
rating for a psychiatric disorder, effective from October 4, 
1972.  

Given the procedural history of the case, the Board finds 
that the present appellate issue is entitlement to a 
disability evaluation greater than 30 percent for a 
service-connected psychiatric disorder for the period from 
October 4, 1972 to June 9, 1977.  Percentage ratings for the 
psychiatric disorder since June 10, 1972 have been the 
subject of final RO and Board decisions, and those ratings 
are not now before the Board.






FINDING OF FACT

From October 4, 1972 to June 9, 1977, the veteran's service-
connected psychiatric disorder, then classified as a 
depressive neurosis, was productive of not more than definite 
social impairment and not more than considerable industrial 
impairment.  


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 
30 percent for a service-connected psychiatric disorder, for 
the period of October 4, 1972 to June 9, 1977, have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1972-1977).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty in the Army from April 1968 
to October 1970, including a tour of duty in Vietnam.  
According to the service medical records, in November and 
December 1969 as well as in January 1970, the veteran was 
referred to the mental hygiene clinic.  A March 1970 report 
from the mental hygiene consultation service indicates that 
the veteran had complained of general feelings of nervousness 
and anxiety as well as constant headaches.  On a medical 
history form for the July 1970 separation examination, the 
veteran gave a history of nervous symptoms, although the 
psychiatric system was found to be normal on clinical 
evaluation for the separation examination.  An August 1970 
psychiatric evaluation was performed as part of proceedings 
for administrative discharge from service.  This examination 
noted the veteran had an unstable family background, a 
history of mental illness in his family, and a history of 
disciplinary problems in service.  He was diagnosed as having 
a passive aggressive personality disorder.  Service personnel 
records note unsatisfactory performance of his military 
duties.  In October 1970, the veteran reported that, to the 
best of his knowledge, there had been no change in his 
medical condition since his separation examination.  In 
October 1970, the veteran was administratively discharged 
from service, under honorable conditions, by reason of 
unsuitability.

Later in October 1970, the veteran filed a claim for service 
connection for residuals, including scars, of fragment wounds 
sustained to his right forehead, right abdomen, and right hip 
in Vietnam.  He made no reference to a psychiatric disorder.  

In a statement dated in September 1972 and received at the RO 
on October 4, 1972, the veteran said that he had filed a 
disability claim in October 1970 but had not received a 
response from the agency.  He stated that he was in pain and 
that, due to his disability, he was unable to continue to do 
the work that he was experienced to do.  He did not make any 
specific reference to a psychiatric disorder.  

In November 1972, the veteran was accorded a VA examination.  
According to the report of this evaluation, the veteran 
discussed the shrapnel fragment wounds that he had incurred 
in Vietnam.  Additionally, the veteran described feeling 
persistent nervousness due to concern about his condition and 
his work.  An evaluation of the veteran's psychiatric system 
was negative except for his report of nervousness.  The 
examiner diagnosed residual shrapnel wounds manifested by 
intermittent right forehead headaches and anterior wall 
abdomen muscle cramps after great work; also diagnosed was an 
anxiety reaction secondary to the shrapnel wound residuals.  

By a December 8, 1972 rating action, the RO granted service 
connection for residual scars on the forehead, abdomen, and 
right hip and assigned a noncompensable evaluation to this 
disability.  The RO did not adjudicate a claim for service 
connection for a psychiatric disorder.  

A number of VA medical records from the early to mid 1970s 
refer to physical complaints, not a psychiatric disorder.

At a VA physical examination conducted in August 1975, the 
veteran complained of feelings of nervousness, although he 
primarily complained of physical ailments.  He claimed he was 
not working because of abdominal pain.  A psychiatric 
evaluation was not completed.  

In August 1975, the veteran was seen by a VA social worker 
for complaints of job difficulties and claimed discrimination 
in job placement.  He was referred for vocational counseling, 
which he had in September 1975.  He gave a history of 
agricultural and labor jobs since service.  He was counseled 
as to educational and job training opportunities.

A number of medical records show treatment for a back 
disorder following a November 1976 industrial accident.

In a statement received at the RO on June 13, 1977, the 
veteran raised a claim for service connection for a nervous 
disorder.  He asserted that he incurred such a disability 
during his active military duty.  

According to VA outpatient treatment records, on June 10, 
1977, the veteran was seen for complaints of residuals of 
shell fragment wounds and bronchitis.  The examiner noted 
that the veteran was somewhat paranoid about his medical 
management in the Army.  The veteran reported that after 
service he went to college in 1970-1971, and then did 
construction work.  He said he could not hold a job due to a 
back injury.  A mental status evaluation noted the veteran's 
depression and despair.  Besides physical conditions, the 
examiner assessed reactive depression.  The veteran was 
referred to the mental health clinic.  

On June 7, 1977, the veteran underwent a VA psychological 
evaluation.  He reported that he was unemployed and felt 
depressed.  He related he had a job but got injured, and that 
a lawyer was working on his case.  The interview demonstrated 
that the veteran was well-oriented and cooperative and had a 
depressed mood and affect as well as speech which was fluent, 
coherent, and relevant.  The veteran denied hallucinations, 
suicidal or homicidal ideation or intention, and substance 
abuse.  Delusions were not evidenced or elicited.  Estimates 
of verbal intellectual functioning placed the veteran in the 
low average range.  Tests of visual-motor integration were 
adequately performed.  Organic brain dysfunction was not 
suggested.  Psychological testing revealed a rather naive 
individual who approached the testing with some subjective 
defensiveness.  The examiner noted that the veteran's 
condition was characterized by depression with concomitant 
feelings of helplessness and hopelessness, somatic 
overconcern of a psychophysiological and/or hypochondriacal 
nature, much denial of emotional and psychological problems, 
some mild anxiety, and a general feeling of alienation much 
like that seen in schizoid personalities.  The diagnostic 
impression was depressive neurosis in an individual highly 
prone to the development of psychophysiological reactions.  

On June 15, 1977, the veteran sought treatment for complaints 
of difficulty concentrating, nightmares, a poor appetite, and 
depression.  A mental status evaluation demonstrated that the 
veteran was oriented times three, slightly tense, and 
slightly depressed and that he had a neat and appropriate 
appearance, intact past memory, difficulty concentrating, no 
gross impairment of judgment, average intelligence, coherent 
speech, an appropriate mood and affect, poor appetite, and 
restless sleeping with nightmares of fighting in Vietnam.  
The veteran denied delusions and hallucinations.  

At a VA psychiatric examination conducted in July 1977, the 
veteran had numerous physical complaints.  It was noted that 
of greater significance currently was a back problem from on-
the-job injuries.  The veteran reported that after service he 
held various labor jobs, and in September 1975 he started 
working with a utility company.  He said that in and after 
November 1976 he had back injuries while working for the 
utility company, and such led to release from his job in 
March 1977 be reason of disability.  It was noted he was 
under treatment for a back problem and was discouraged over 
his inability to work.  Mental status examination 
demonstrated that the veteran was moderately anxious and had 
an air of concern, no psychotic content, and good 
orientation.  The examiner diagnosed depressive neurosis and 
expressed his opinion that the veteran's depressive illness 
appeared to be secondary to his recent job injury and that 
there was no evidence to suggest that his service-connected 
wounds significantly contributed to his current disability.  
It was commented that the veteran was presently unemployable 
and that this related primarily to his recent job injury.

By a January 1978 rating action, the RO granted service 
connection for a psychiatric disorder characterized as 
depressive neurosis and awarded a 30 percent evaluation to 
this disability, effective from June 10, 1977, the date of an 
outpatient report reflecting a diagnosis of the disability.  
The veteran was notified of this decision and did not appeal.  

In January 1979, the veteran filed a claim for an increased 
rating for this service-connected disability.  By a May 1979 
rating action, the RO confirmed the 30 percent evaluation for 
the veteran's depressive neurosis.  The veteran appealed the 
denial of his increased rating claim.  A pertinent medical 
record received indicated that a VA counseling psychologist 
had noted in September 1975 that the veteran appeared to be a 
rather angry and hostile individual who had difficulty 
tolerating the stresses of employment.  In a May 1982 
decision, the Board of Veterans' Appeals (Board) denied the 
issue of entitlement to a disability rating greater than 
30 percent for depressive neurosis.  

By a September 1982 rating action, the RO determined that an 
increased evaluation for the veteran's service-connected 
psychiatric disorder was not warranted.  In the same month, 
the veteran was notified of the decision.  He did not 
initiate an appeal of the denial.  

By a May 1984 rating action, the RO redefined the veteran's 
service-connected psychiatric disorder as depressive neurosis 
and post-traumatic stress syndrome and confirmed the 
30 percent evaluation for this disability.  Subsequent rating 
actions dated in August 1984, January 1985, October 1985, and 
January 1986 also continued the 30 percent disability 
evaluation for the service-connected depressive neurosis and 
post-traumatic stress syndrome.  

On August 17, 1993, the RO received from the veteran a claim 
for an increased rating for his service-connected psychiatric 
disorder.  A December 1993 rating action continued the 
30 percent evaluation for the veteran's depressive neurosis 
and PTSD.  The veteran perfected a timely appeal of the 
denial.  During that appeal, and specifically by a July 1997 
rating action, the RO redefined the veteran's 
service-connected psychiatric disability as simply PTSD and 
awarded a 50 percent evaluation for this disability effective 
from June 11, 1996 and a 70 percent evaluation for this 
disability effective from February 19, 1997.  In an October 
1998 decision, the Board granted a 70 percent evaluation for 
the psychiatric disability from August 17, 1993 to June 10, 
1996, and a 100 percent rating for the disorder effective 
from June 11, 1996.  An October 1998 rating action 
effectuated the Board's decision and noted that the following 
evaluations had been in effect for the veteran's psychiatric 
disorder:  30 percent from June 10, 1977, 70 percent from 
August 17, 1993, and 100 percent from June 11, 1996.  

By an August 1999 rating action, the RO determined that CUE 
existed in a prior December 8, 1972 rating action which had 
failed to grant service connection for a psychiatric 
disorder.  In the August 1999 decision, the RO cited the 
November 1972 VA examination diagnosis of an anxiety reaction 
secondary to the service-connected shell fragment wounds.  On 
correction of CUE, the RO, in the August 1999 rating action, 
estblished service connection and a 30 percent rating for a 
psychiatric disorder effective from October 4, 1972, the date 
of receipt of the veteran's reopened claim.  In assigning the 
30 percent rating for the period from October 4, 1972 to 
June 9, 1977, the RO explained that, because a special 
psychiatric examination was not conducted until July 1977, 
reasonable doubt would be resolved in the veteran's favor, 
and the 30 percent rating assigned by the January 1978 
decision would be awarded from the retroactive effective 
date.  The RO specifically stated that there was no evidence 
of record supporting a disability rating greater than 
30 percent for the period prior to June 10, 1977.  

In a March 2000 decision, the Board determined that CUE did 
not exist in the May 1982 Board decision which had denied a 
disability rating greater than 30 percent for a psychiatric 
disorder.  

Following notification of the RO's August 1999 decision, the 
veteran perfected a timely appeal with respect to assignment 
of the 30 percent rating for the period from October 4, 1972.  
He has asserted throughout the current appeal that he is 
entitled to a disability rating greater than 30 percent for 
the psychiatric disorder since October 1972.  

Analysis

The file shows that the RO has notified the veteran of the 
evidence necessary to substantiate his claim, and medical 
evidence pertinent to the period of time in issue has been 
obtained.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. § 5103, 5103A (West Supp. 
2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

As noted in the introduction of the present Board decision, 
due to the procedural history of the case, the only issue now 
on appeal is entitlement to a rating higher than 30 percent 
for a service-connected psychiatric disorder for the period 
of October 4, 1972 to June 9, 1977.  Ratings as to the level 
of the condition on and after June 10, 1977 have been the 
subject of final RO and Board decisions (see 38 U.S.C.A. 
§§ 7104, 7105), and the Board will not now review such 
ratings.

During the period of October 4, 1972 to June 9, 1977, the 
service-connected psychiatric disorder was classified as a 
depressive reaction.  Although more recently the condition 
has been classified as PTSD, during 1972-1977 the veteran was 
not diagnosed as having PTSD.  In fact, during 1972-1977, 
PTSD was not an accepted diagnosis in the psychiatric 
profession nor was it a diagnosis recognized by the VA for 
rating purposes.

Disability evaluations are determined by the application of a 
schedule for rating disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 
(previously numbered § 355); 38 C.F.R. Part 4.

For the 1972-1977 rating period in issue, the veteran's 
psychiatric disorder must be rated under the criteria which 
were then in effect.  See VAOPGCPREC 3-2000.

During the period of 1972-1977, the rating schedule provided 
that a depressive reaction (or other psychoneurosis) was 
rated 30 percent when it resulted in definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce considerable 
industrial impairment.  A 50 percent disability rating 
required that the condition resulted in substantial 
impairment of the ability to establish or maintain effective 
or favorable relationships with people, and such reduction in 
the reliability, flexibility, and efficiency levels by reason 
of psychoneurotic symptoms as to result in severe industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1972-
1977).

The medical evidence reflecting on the degree of psychiatric 
disability during the period of October 4, 1972 to June 9, 
1977, indicates that the veteran received counseling on a 
couple of occasions, but he did not receive regular 
psychiatric treatment.  His primary complaints during this 
time related to physical ailments, not psychiatric problems.  
The 1972 VA examination noted the veteran's complaints of 
nervousness and the examiner's diagnosis of an anxiety 
reaction.  However, this evaluation also demonstrated that 
the veteran's psychiatric system was otherwise negative for 
abnormalities.  The evidence indicates that during the 1972-
1977 rating period, the veteran held various labor jobs.  In 
late 1975, he began a regular job with a utility company; 
beginning in late 1976, he had on-the-job back injuries; and 
in early 1977 he had to leave the utility job because of his 
back disability.  The evidence pertaining to the 1972-1977 
rating period does not show that the veteran's psychiatric 
disorder significantly interfered with his ability to work, 
nor does it demonstrate significant social impairment due to 
the psychiatric disorder.  The primarily industrial 
impairment during this time was from physical ailments, and 
such impairment may not be considered in support of a higher 
rating for the psychiatric disorder.

The weight of the credible evidence establishes that, for the 
period from October 4, 1972 to June 9, 1977, the service-
connected psychiatric disorder resulted in no more than 
definite social impairment and considerable industrial 
impairment; such supports no more than a 30 percent rating.  
As the preponderance of the evidence is against a rating 
higher than 30 percent for the psychiatric disorder during 
this period of time, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A disability rating greater than 30 percent for a 
service-connected psychiatric disorder, for the period from 
October 4, 1972 to June 9, 1977, is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

